Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of claims 1-7 in the reply filed on 3/23/2022 is acknowledged.
Claims 8-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected system and food product, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/23/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,2,5, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear what the term “reduced sugar” means in terms of the scope of the claim. Specifically, the claim does not provide a standard to which the claimed coat food is compared. 
Regarding claim 1, it is unclear what the term “reduction in food product clumping” means in terms of the scope of the claim. Specifically, the claim does not provide a standard to which the claimed coat food is compared. 
Regarding claim 2, it is unclear if all the components listed are required to be included in the non-sucrose carbohydrate syrup. Claim 2 uses the term “and” at the end of the claim, which would suggest that all the components are required. However, the claim also recites the term “combinations thereof” which would lead one to believe that the claim is really a Markush claim. If this is the case, the applicant is advised to change “includes” to “selected from the group consisting of”. 
Claim 5 recites the limitation "the rate of the food product" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Therefore, it is unclear if the food product is required to be moved as the syrups are applied to the food product. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1,2,4,5,7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barrett(US 2015/0289555)

	Regard claim 1, Barrett teaches a process for producing a reduced sugar-coated food product with a reduction in food product clumping, the process comprising:
	Applying a sucrose syrup to cereal pieces(paragraph 5,25,65,114) 
	Applying a non-sucrose syrup to the discrete cereal pieces sequentially or simultaneously with the sucrose syrup(paragraphs 25 and 65)
	Wherein the food product is not actively dried between applying the sucrose syrup and the non-sucrose syrup(paragraph 114)
	Barrett teaches applying the coatings by spraying or tumbling(paragraph 99), which inherently would have to have some kind of applicator, but does not teach a first and second applicator as claimed. However, it would have been obvious to use different applicator for the sucrose syrup and the non-sucrose syrup so that the layers remain separate and the syrups do not get mixed together during application. 
	Barrett teaches that the syrups comprise a moisture content of about 10 to about 35 weight percentage(paragraph 115). The remainder, i.e. about 65 to about 90, would be the soluble solids content. Therefore, the Brix(soluble solids content) for both layers would be in the range of about 65 to about 90. 
	Barrett teaches that the overcoat comprising both non-sucrose and sucrose layers comprises about 40 to about 80 weight percent sucrose and at least 15 weight percent non-sucrose soluble solids on a dry basis(paragraph 28). When including the 10-35 percent water in the coating, the combination of sucrose syrup and non-sucrose syrup(the total coating) comprises 26 to 72%sucrose(65% solids x 40% sucrose in solids to 90% solids x 80% sucrose in solids) and at least 9.75% non-sucrose carbohydrates(65% solids x at least 15% non-sucrose in solids). 
	Barrett teaches that the coated food product is reduced sugar and has a reduction in clumping(paragraph 29). 
	Regarding claim 2, Barrett teaches that the non-sucrose carbohydrate syrup can comprise corn syrup, glucose syrup, natural and artificial sweeteners, soluble fiber, flavorants, natural and artificial colors(paragraph 19, 63,106). 
	Regarding claim 4, Barrett teaches that the sugars slurry is applied at a temperature of 93-149C which overlaps the claimed ranges for both the sucrose syrup and non-sucrose syrup(paragraph 138)
	Regarding claim 5, as stated above in the 112, it is unclear is the food product is intended to move during application of the coatings. Therefore, one cannot determine the rate of the sucrose syrup and non-sucrose syrup if the rate of the food product is not properly defined. 
	Nevertheless, it would have been obvious to adjust the rate of applying the sucrose and non-sucrose syrups in order to uniformly and effectively coat the cereal pieces. 
Regarding claim 7, Barrett teaches that the overcoat comprising both non-sucrose and sucrose layers comprises about 40 to about 80 weight percent sucrose and at least 15 weight percent non-sucrose soluble solids on a dry basis(paragraph 28). When including the 10-35 percent water in the coating, the combination of sucrose syrup and non-sucrose syrup(the total coating) comprises 26 to 72% sucrose(65% solids x 40% sucrose in solids to 90% solids to 80% sucrose in solids) and at least 9.75% non-sucrose carbohydrates(65% solids x at least 15% non-sucrose in solids).
	Therefore, it would have been obvious to apply the sucrose and non-sucrose syrups at a ratio of 3:1(60% sucrose and 20% non-sucrose in the total coating) to achieve the disclosed 26 to 72% sucrose and at least 9.75% non-sucrose carbohydrate in the total coating. 

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barrett(US 2015/0289555) in view of Sockman(US 2005/0048171).
	Barrett does not specifically teach that the first applicator and second applicator are disposed within a single mixing apparatus. However, Sockman teaches methods, apparatuses, and systems for coating food items, such as dough-based products, with sugar-based toppings such as glazes, icings, chocolate coatings, and the like. The present invention, in one embodiment, provides a gentle means to transfer sugar-based coatings from a first container where the coatings are maintained in a fluid form suitable for coating, to a second container which comprises an applicator for coating the food product(abstract). Sockman teaches an embodiment comprising divided upper and lower first and second containers for mixing and applying two different coatings to a food product(paragraphs 21 and 84). Sockman teaches that the advantage of the apparatus is the ability to run multiple glazes/icings simultaneously(paragraph 10). It would have been obvious use the apparatus of Sockman comprising two different contains connected to an application to dispense the syrups in Barrett in order to streamline the coating process and run multiple glazes/syrups simultaneously. 
	Since the applicant does not define the structure of a claimed applicator, one could consider one half of the divided second container connected to the main applicator as one applicator and the other half of the divided second container connected to the main applicator as a second applicator. In other words, the applicator is different depending on the type of syrup being dispensed. 
	Furthermore, it would have been obvious to have different applicators for the sucrose syrup and the non-sucrose syrup so that the layers remain separate and the syrups do not get mixed together during application.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barrett(US 2015/0289555) in view of Niekerk(US 2002/0086092).
Barrett does not specifically teach that the temperature of the sucrose syrup is about 10 to about 60C higher than a temperature of the non-sucrose carbohydrate syrup. However, Niekerk teaches a process for coating pieces or cores of confectionary material in which sugar or sugarless syrups are applied to cores at elevated temperatures in order to prevent the syrups from crystallizing(abstract). Niekerk further teaches “It is important to keep the temperature below the temperature at which the material could degrade(paragraph 54). Therefore, it would have been obvious to adjust the temperature of the sucrose syrup and non-sucrose syrup in Barrett to a level in which the syrup does not crystallize but also does not degrade. As such, it would have been obvious to heat the sucrose at a higher temperature(i.e. 10 to about 60C higher) than the non-sucrose to prevent degradation of the non-sucrose components. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136. The examiner can normally be reached 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE D LEBLANC/Primary Examiner, Art Unit 1791